Citation Nr: 1805237	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  13-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right and left upper and lower extremity peripheral neuropathy.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, including nexus evidence concerning his claims for service connection for hemorrhoids and varicose veins.  However, this period has expired without additional evidence being submitted to the record.


FINDINGS OF FACT

1.  The Veteran has right and left upper and lower extremity peripheral neuropathy due to his service-connected diabetes mellitus.  

2.  The Veteran's current hemorrhoids disability was not manifest in service and is unrelated to service.  

3.  The Veteran's current varicose veins disability was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right and left upper and lower extremity peripheral neuropathy are met.  38 C.F.R. § 3.310 (2016).

2.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for varicose veins are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records do not show peripheral neuropathy, hemorrhoids, or varicose veins, and peripheral neuropathy is not shown within 1 year of service separation.  

Based on the evidence, however, the Board finds that service connection is warranted for the Veteran's current right and left upper and lower extremity peripheral neuropathy, as secondary to the Veteran's service-connected diabetes mellitus.  The claim was filed in December 2008.

A March 2007 VA medical record shows complaints of burning in the Veteran's right great toe.  A monofilament test showed mildly decreased right great toe sensation, and there was an assessment of early diabetic neuropathy.  A September 2007 VA medical record shows complaints of chronic intermittent left great toe numbness, and the physician assessed that it was due to diabetic neuropathy.  

While these were before the Veteran's December 2008 claim, when he filed his claim, he reported that he suffers from numbness, tingling, and prickly sensations and sharp pains in his upper and lower extremities.  Furthermore, a VA health care provider reported in June 2011 that he has a burning sensation in his arms and legs which was probably a neuropathy more related to his leukemia than his diabetes mellitus.  A careful reading of this opinion reveals that it indicates that there is a probable relationship between diabetes mellitus and upper and lower extremity peripheral neuropathy; such a relationship is implied/explicit in the physician's opinion.  There was also an evaluation in November 2011, at which time diabetic neuropathy in both of the Veteran's arms and legs was suspected.  A January 2014 Diabetes Mellitus Disability Benefits Questionnaire prepared by a VA physician, Dr. P., diagnosed diabetes mellitus with neurologic manifestations, and, explicitly indicated "yes" to the question whether the Veteran had diabetic neuropathy caused by diabetes mellitus.  Additionally, diabetes with neurological manifestations is reported in a number of the Veteran's recent VA medical records.  Given all of this favorable evidence, the Board finds that service connection is warranted for right and left upper and lower extremity peripheral neuropathy as secondary to the Veteran's service-connected diabetes mellitus.  

Based on the evidence, the Board finds that service connection is not warranted for hemorrhoids.  The preponderance of the evidence indicates that hemorrhoids were not manifest in service and are unrelated to service.  Service treatment records are silent for reference to them and they are not documented prior to January 2008.  At that time, external hemorrhoids were diagnosed based on symptoms, and the Veteran stated that they had started about 2 months prior.  A September 2007 VA treatment record from shortly prior to this time shows that his rectal area was examined at that time and found to be normal, with no external hemorrhoids or pain in the area palpated, which included up to the tip of his prostate.  The Veteran provided testimony in June 2017 which may be construed as indicating that he had hemorrhoids in service and treated them by himself with over the counter medication.  However, the September 1969 service discharge examination was normal.  A September 1967 report of medical history by the Veteran likewise indicates that he denied having or having had piles or rectal disease in his report of medical history at that time.  The service discharge examination was an examination contemporaneous to service discharge, which covered his rectal area, and so it (and likewise his September 1967 report of medical history) is considered most probative.    

As for the Veteran's contentions that his hemorrhoids are due to many long hours of sitting down during long flights in service, a VA examiner considered this in November 2016 and opined that they are less likely than not related to this, as they were of recent onset and likely age-related, with no evidence of connection to service.  The Veteran has reported in March 2009 and January 2012 (after filing his claim) that he has had them for many years, but the evidence does not show that.  Instead, he reported in January 2008, before he filed his claim, that they had started 2 months prior, and a rectal evaluation in September 2007 had been normal.  The Veteran's March 2009 and November 2012 statements that he has had hemorrhoids for decades or since shortly after service are clearly contradicted even by him, as he reported on VA examination in November 2016 that they began about 7 years prior; and he testified in June 2017 that he has memory problems.  Accordingly, as stated above, the Board finds that service connection is not warranted for the Veteran's hemorrhoids.

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's varicose veins.  The preponderance of the evidence indicates that they were not manifest in service and are unrelated to service.  Service treatment records are silent for reference to them; the Veteran denied having or having had pertinent symptomatology in his September 1967 report of medical history; and they were not shown on service discharge examination in September 1969.  To the contrary, the clinical evaluation for them at that time was normal.  Furthermore, varicose veins are not documented prior to February 2006, and at that time, the Veteran reported a skin lesion on his right shin which had been there for only a few years.  A fair reading of this medical record shows that this skin lesion is what led to the diagnosis of varicose veins in February 2006.  

As for the Veteran's contentions that his varicose veins are due to many long hours of sitting during long flights in service, a VA examiner considered this in November 2016 but opined that they are less likely than not related to this, as they were of recent onset and unilateral and without evidence of connection to earlier service in the Navy.  The premise that they were of recent onset appears to be correct.  The Veteran has reported in March 2009 and January 2012 (after filing his claim) that he has had them for many years, but the evidence does not show that.  Instead, he reported in January 2008, before he filed his claim, that they had had been there for only a few years, and this statement is probative as it was made when the Veteran was seeking treatment/diagnosis for the problem.  No earlier records showing them have been submitted, and the Veteran admitted to memory problems at the time of his June 2017 hearing.  

While the Veteran has opined that his hemorrhoids and varicose veins are due to many long hours of sitting on long flights in service, as a layperson without medical training, he is not competent to opine on this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the contended fact that other members of his family have not had varicose veins does not show that his are due to service.  
 
The Board thanks the Veteran for his Vietnam Era service, is happy that it was able to grant service connection for his peripheral neuropathy, and regrets that the other claims could not be granted.  The Board wishes the Veteran well in his endeavors.  


ORDER

Service connection for right and left upper and lower extremity peripheral neuropathy secondary to the Veteran's service-connected diabetes mellitus is granted.  

Service connection for hemorrhoids is denied.

Service connection for varicose veins is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


